SUMMARY ORDER

Jose Morales appeals from a judgment entered on July 28, 2003 in the United States District Court for the Eastern District of New York (Weinstein, J.) denying his petition for a writ of habeas corpus. We assume that the parties are familiar with the facts, the procedural context, and the issues on appeal. This Court “review[s] a district court’s denial of a habeas petition de novo.” Aparicio v. Artuz, 269 F.3d 78, 89 (2d Cir.2001).
Morales argues that the state trial court denied him the right to present a meaningful defense by (1) refusing to order the State to reveal the identity of its confidential informant (“Cl”); (2) limiting Morales’s cross-examination of the State’s witnesses concerning the Cl’s identity; and (3) preventing Morales from discussing the significance of the Cl’s absence from trial during his summation.
Specifically, Morales claims that the state trial court’s actions ran afoul of the Supreme Court’s decisions in Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957) (limiting scope of informant’s privilege) and Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973) (holding unconstitutional trial court’s rigid application of evidence rules to exclude evidence of third-party culpability).
However, Morales has failed to show that information that the Cl could have provided, or information related to either the Cl’s identity or the Cl’s absence from trial, would have been “relevant” or “material” to his defense. See DiBlasio v. Keane, 932 F.2d 1038, 1041-42 (2d Cir. 1991) (requiring, under Roviaro, disclosure of informant’s identity where it is “material to the defense” (quotation omitted)); Wade v. Mantello, 333 F.3d 51, 60-62 (2d Cir.2003) (holding no Chambers violation where evidence was properly excluded on relevancy grounds). Although the police relied on information provided by the Cl in securing a search warrant, the State did not rely on any such information at trial. There is also no indication that the Cl was present on the date of the offenses in question. Compare Roviaro, 353 U.S. at 63-64, 77 S.Ct. 623 (finding Cl’s testimony “highly relevant” where Cl was sole participant, other than defendant, in charged crime). Finally, there is little, if any, factual support for Morales’s “alternate perpetrator” defense (about which he claims the Cl may have relevant information). See, e.g., DiBlasio, 932 F.2d at 1042-43 (finding Roviaro violation where *295defendant “did more than posit the possibility of [the defense in question]; he introduced evidence which, if believed, would have established this defense”); Wade, 333 F.3d at 61-62 (rejecting Chambers claim where there was insufficient evidence connecting the “alternative perpetrator” to the crime in question).
Therefore, the state trial court’s actions did not violate Morales’s right to present a meaningful defense; at the very least, the state appellate court did not “unreasonably apply” the principles of Roviaro and Chambers in dismissing his claim on direct appeal. See 28 U.S.C. § 2254(d)(1) (authorizing grant of habeas petition where, inter alia, adjudication of claim involved an “unreasonable application” of “clearly established Federal law, as determined by the Supreme Court”).
Finally, Morales submitted an unsolicited supplemental letter brief invoking Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). This brief is construed as a motion to expand the certificate of appealability. Assuming for the purpose of analysis that Crawford is retroactive, no statement provided by the Cl was admitted at trial; Crawford is therefore irrelevant to this case. See id. at 1364-65,1369,1374 (holding that a prior testimonial statement made by a declarant who does not testify at trial is inadmissible unless the declarant is unavailable and there was a prior opportunity for cross-examination). Because Morales has failed to make “a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), his motion is denied.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.